DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
Claims 1-11, 15 and 16 have been amended.
Claims 21 and 22 have been cancelled.
Claims 1-20 are pending with claims 12 and 17-20 being listed in the “Listing of Claims” as withdrawn.  Claim 12 is still indicated as withdrawn by the applicant, while this is not consistent with the information provided to the examiner in the interview summary of 5/15/2019 by Mr. Gluck.  Moreover, this claim is dependent on a considered claim and has not been subject to restriction or withdrawal.  While this has not changed from the previous claim set, it is still unclear and inconsistent.
Claims 1-16 are considered on the merits herein.
Specification
The amendment filed October 9, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The subject matter of paragraph 59 introduces new matter.  The addition of the contextual definition of “broad wavelength transmission” is not a definition previously recited or explained as amended in the specification as filed.
New paragraph 54.1 contains all new matter.  The term “curvilinear” was not contemplated in the specification or claims at the time of disclosure, nor the use of it being “a particular shape” with benefits.  Moreover, the premise of the use of the body or design to facilitate the tracking and calibration of the sunlight was not disclosed at the time of filing, rendering this premise new matter.  The specification adds further new disclosure regarding maximization of internal reflection due to increased absorption by the films, which is not previously discussed or disclosed.  The entirety of the paragraph new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 5, 9 and 15: The specification does not disclose the body being “curvilinear”.  The specification does disclose the use of a “curved” upper surface layer and “parabolic curve” 
Claims 1, 2, 6, 10, 15 and 16: The specification does not disclose the photovoltaic film material being “a collection”.  This term is not supported.  While the specification does support the premise of a plurality of ribbons, or lengths of film or films, or semiconductors (paragraph 12, 55 and 65), it does not support a grouping or collection of these ribbons, which can include them cooperating together.  While this may be the case, this is not supported in the specification.  The use of a plurality of semiconductor films, or other supported language, would overcome the new matter concerns.
The specification does not discuss the upper surface layer “increases the transmission of EMR into the curvilinear body of material” in claim 1 with no discussion of an increase over a different surface.  While the specification discusses what part of the spectrum can be delivered in paragraph 59, there is no discussion of an increased transmission.
Claims 2-16 are rejected as referring to a rejected parent claim 1.
Claim 2 refers to “an angle of internal reflection” but there is no discussion of the parabolic curve having a particular angle of internal reflection within the material.
Claims 3 and 10 detail forming the films in “other Oxygen prohibiting atmosphere” which is not supported by the specification.  Paragraphs 12, 32 and 82 teach the use of an argon atmosphere “to keep the chamber relatively free or completely free of oxygen”, but does not discuss prohibiting the oxygen 
Claim 3 is further not supported as the claim states the environment remaining as oxygen limiting or prohibiting causes “the films to resist delamination”, while the specification simply states formation in an argon environment causes a resistance to delamination in paragraph 12.  Please correct what imparts the desired resistance to delamination as disclosed in the specification as filed.
Claim 6 is not supported by the specification concerning where the voltage is produced.  Paragraph 13 details voltage to be produced “across the first electrical contact and the second electrical contact”.
Claims 10, 15 and 16 are not supported in the disclosure of their “bifacial” film material.  While the examiner understands the films may be intended to be bifacial through the disclosure that the photons will pass through multiple times (as in paragraph 78), but this is not specifically discussed in the disclosure as filed and is therefore not supported.
Claim 15 is not supported wherein it is stated for the film material is “disposed beneath the curvilinear body”.  Since claim 1 defines the body as comprising the upper and lower surface layers, the film material is not disposed below both layers.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “the device” at the end of the first limitation, but it is unclear what device the applicant is referring to as this lacks antecedent basis.
Claim 1 refers to “the collection of photovoltaic film” in the 2nd limitation, but fails to first introduce the term and therefore lacks antecedent basis.  The claim could overcome this confusion by moving the 3rd limitation before the 2nd, as the 3rd limitation introduces the “collection”.
The 3rd limitation of claim 1 details “a collection of photovoltaic films” but at other points in the claims the applicant refers to this collection as the “collection of photovoltaic film material” (2nd, 4th, 5th
The 2nd and 4th limitations of claim 1 refer to the collection “below the curvilinear body” but it is within the body (below the upper surface layer and above the lower surface layer which comprise the curvilinear body), not below it.
The 3rd limitation of claim 1 requires the upper surface layer to increase transmission, but it is unclear what the upper surface increases transmission relative to.
Claims 2-16 are rejected as referring to a rejected parent claim 1.
Claim 4 states “the exterior of the cell” but this is not previously introduced, rendering the term having lack of antecedent basis.
Claim 11 refers to “the EM argon films” but this is not previously introduced, rendering the term having lack of antecedent basis.
Claim 15 refer to the collection “beneath the curvilinear body” but it is within the body (below the upper surface layer and above the lower surface layer which comprise the curvilinear body), not below it.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OR-BACH et al (US PG PUB 2013/0069191), in view of BARKER (US Patent 5,009,243) and JIN et al (US PG PUB 2013/0146119).
Regarding claims 1, 4, 7, and 12, OR-BACH et al teaches an electromagnetic energy capturing system (multijunction solar cell, which utilizes values within the spectrum of 200-5000 nm for use in energy generation) in figures 29 and 30, as disclosed in paragraph 115, comprising upper and lower surface layers (paragraph 117 discloses upper and lower reflectors), with the cell of figure 29 located there between.  The cell is a multijunction solar cell, indicative of a plurality of 

OR-BACH et al fails to disclose the upper surface layer to be curved and the films to be non-planar.

BARKER teaches a solar device (abstract) for power generation, as in OR-BACH et al, as disclosed in the abstract.  BARKER shows a circular cross-sectional glass enclosure in figure 5, which extends linearly in the long dimension (reading on the curvilinear body of the instant claim), which contains solar cells therein.  Column 4, lines 28-43 details the use of an evacuated enclosure allows more photons to reason the solar cell surfaces.  Column 4, lines 43-50 teaches the use of mirrored surfaces for increased light impingement.  Due to the use of the combination of the mirrored surface and glass body which is the same or similar to that of the 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a container, as in BARKER, to comprise the reflective coating and contain the solar cells therein of OR-BACH et al, so as to maximize the amount of light which can impinge on the multijunction films (increasing transmission of EMR), increasing the possible conversion efficiency due to greater light volume.  

Neither OR-BACH et al or BARKER teach the films to be non-planar.

JIN et al teaches a multijunction solar cell, as in OR-BACH et al and BARKER, as shown in figure 1.  Figures 1 and 2 further show the use of in plane (figure 2) and offset or non-planar (figure 1) oriented multijunction layers, as discussed in paragraph 19.  In an alternative interpretation, paragraphs 22 and 25 detail the use of non-orthogonal layering with non-specific shaping of the interior layers which causes exterior layers, i.e. p-type layers, to be not in plane, and interior layers to be non-planar in shape.  Paragraph 22 details the arrangements of features detailed allows for high photoelectric conversion efficiency.

At the time of filing, it would have been obvious to one of ordinary skill to utilize the junctions of modified OR-BACH et al in a non-planar fashion (either through manipulation of inconsistent interior thickness or by staggering or offsetting the films relative to each other), as in JIN et al, because the orientation of the components either way enable the same predictable result of power generation while benefitting from high photoelectric conversion efficiency.

Regarding claims 2 and 13, modified OR-BACH et al teaches the use of a plurality of semiconductors as a multijunction cell makes clear multiple semiconductors are used.  BARKER teaches the use of a parabolic reflector separate from the body itself in bottom of column 4 to the top of column 5 to beneficially allow for greater separation of impinging light.  The use of parabolic shape as the lower surface of the enclosure of modified OR-BACH et al would have been obvious to realize this benefit. 

Regarding claim 3, the method by which the films are fabricated is a product-by-process claim.  The claim, and herein the films, are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In this case, the films are simply claimed to be semiconductor films in ribbon shapes, which the teachings of modified OR-BACH et al.  Regarding the delamination resistance of the film, this is a condition of operation of the films themselves and does not differentiate the structure of the films from that of the prior art (MPEP 2114).  For example, if the films were not exposed to heat or light, the films would resist delamination, fulfilling the claim.  However, BARKER does teach the use of maintaining an evacuated or oxygen-limited environment in column 4, lines 28-42, which according to the claim can provide the desired resistance to delamination.

Regarding claim 5, the use of an upper curved surface is addressed in the rejection of claim 1 via BARKER.  Moreover, the angle of the light during the day is not directed to a structural characteristic of the device, but rather the condition of use of the device.  An apparatus claim is not differentiated from the prior art but method of using but rather only by structural components.

Regarding claim 6, it is the crux of the operation of a solar cell that the contact of light will generate electrical signals during use, which that of the multijunction material of modified OR-BACH et al would obviously accomplish.

Regarding claim 8, the exposure of the device to conditions to produce the claimed power is not a structural characteristic of the device but rather based on the use of the system itself and is therefore not given patentable weight in an apparatus claim (MPEP 2114). 

Regarding claim 9, BARKER details the benefit of a curvilinear body in the ability of the device to provide increased area for light capture.   Moreover, paragraph 116 of OR-BACH et al discloses the rear layer to comprise sapphire glass and column 4, lines 28-35 teaches the use of glass based material.

Regarding claims 14 and 15, as established in the rejection of claim 1, the combination of OR-BACH et al, BARKER and JIN et al teaches a multijunction solar cell to be of use in a concentration device.  Surfaces of the glass of BARKER are interpreted to receive the light into material, while concentrating mirrored coatings are obviously present thereon to maximize light absorption and prevent the exit of the light from the system.  The use of increased reflection with a concentrator coating (the lower curve), in addition to or in lieu of the reflector on the cell body itself, provides a larger area or amount of light which can be focused onto the solar cell instead of just that which impinges on the small solar cell width itself, with greater opportunity for more light impingement on the solar cell.

Claims 10, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OR-BACH et al, as modified by BARKER and JIN et al, as applied to claim 1 above, and further in view of SNIDOW (US PG PUB 2014/0069486).
Regarding claims 10 and 11, it is the position of the examiner that the films of modified OR-BACH et al read on the at least 3 argon films as they are semiconductor films, as they are an array of semiconductor materials, just as are required in the specification and claims.  The films themselves made in OR-BACH et al would necessarily be stable, transparent and capable of absorbing the electromagnetic spectrum or would be ineffective at their purpose, making the characteristics of claim 11 inherent to the films.   However, modified OR-BACH et al fails to address the use of bifacial solar cells within the enclosure.

SNIDOW teaches an enclosure solar device, as in figure 5, just as in modified OR-BACH et al.  Paragraph 41 teaches the use of bifacial solar cells with the enclosure to allow for greater generation of electricity (paragraph 40) for use at various angles.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the bifacial solar cells, as in SNIDOW, for the cells of modified OR-BACH et al to maximize light absorption and in turn power generation while allowing for orientation at multiple angles within the enclosure.

Regarding claim 15, while OR-BACH et al shows the use of ribbons or layers of semiconductor material, modified OR-BACH et al fails to address the use of bifacial collections of photovoltaic material ribbons.  



At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the bifacial solar cells, as in SNIDOW, for the cells of modified OR-BACH et al to maximize light absorption and in turn power generation while allowing for orientation at multiple angles within the enclosure.

Regarding claim 16, the use of a parabolic reflector is established to be obvious as is disclosed in the rejection of claims 1 and 2.  Modified OR-BACH et al fails to address the use of bifacial collections of photovoltaic material ribbons.  

SNIDOW teaches an enclosure solar device, as in figure 5, just as in modified OR-BACH et al.  Paragraph 41 teaches the use of bifacial solar cells with the enclosure to allow for greater generation of electricity (paragraph 40) for use at various angles.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the bifacial solar cells, as in SNIDOW, for the cells of modified OR-BACH et al to maximize light absorption and in turn power generation while allowing for orientation at multiple angles within the enclosure.  Regarding the number of times the photons will pass through the material, this is interpreted to be both a condition of operation and obvious to one of ordinary skill in the art.  In this case, the number of times the light impinges on the material, is in part a condition reached in operation, not a condition of the structure.  Absent the recitation of features which allow for .
Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. 
The applicant argues the invention differs from OR-BACH et al in the full paragraph of page 10, stating the upper (exterior) and lower (interior) surfaces within the body have coatings that encapsulate the ribbons in an argon or other oxygen-prohibiting environment.
Concerning the claims, there is no coating claimed on the surfaces.  Moreover, no oxygen-prohibiting environment either claimed or taught in the specification.
Secondly, the claims do not make clear the intent of “upper” and “lower” is to infer exterior and interior, nor does the specification, and the language of claim 1 makes this inconsistent.  Figure 11 from which the claims are based, show no coatings on the interior and exterior.  The second limitation of claim 1 details “the upper surface layer receives electromagnetic radiation”, but not the inner surface layer, and yet both the upper and lower surface layers provide internal reflection.  Claim 2 defines the shape of the lower surface layer, yet if this is just a coating, it is unclear how this is the shape of the layer and not the body.  The premise of interior or exterior is not discussed in the specification and the first time this discrepancy has been addressed.  The claims do not require coatings to impart the functionality and reflect this knowledge and are interpreted as being able to perform the desired functionality via the interpretation 
While the examiner sees the difference between “ribbons” of the instant application, as in figure 11 of the instant application, this is not what is claimed.  The solar cell of OR-BACH features layers of semiconductor films, which reads on a plurality of semiconductor films, but does not each them to be non-planar.  JIN et al is cited for its teaching of non-planar films, which are in fact non-planar relative to each other.  The claim does not require the films to be encapsulated or in an argon environment.  The combination reflects the claims as written, not that which the applicant may intend but does not claim.
The applicant argues the invention also differs from JIN and MORGAN “in that the invention has a true three dimensional structure, as opposed to simply superstructure that focuses EMR on an ultimately two dimensional surface”.
Again, while the examiner understands the difference between the ribbons of figure 11 and that of the combination, the claim does not read on these differences.  If applicant were to define the ribbons in terms of their orientation relative to each other, such as their capability of being “wound… within one another inside the enclosure” (paragraph 80 of the instant application as filed) or other language to further describe their interaction or location therein, this could help further define the desire for the films to be interpreted in the “three dimensional configuration” as argued and shown in figure 11.  As is, the ribbons (lines or portions of semiconductor material) are taught to be three-dimensional, take up space within the enclosure and assume non-planar geometry as required by the claim.
The applicant argues that the claim differs from a concentrator and “due to the highly specific shape of the curvilinear body” focusing is done internally, not externally with concentrators. 
It is unclear what “highly specific shape” the applicant is referring.  Prior to this amendment introducing the term “curvilinear”, the applicant did not describe any shape other than curved.  It is unclear how this specific shaping is described in the claim.  Moreover, from applicant’s arguments above, it seems as though the coating is what provides the reflection and refraction, not the shaping of the body.  It is unclear what the applicant is seeking to provide the argued functionality.  Moreover, the claim as written does not exclude the use of a concentrator as the upper and lower surface layers of the claim.
The applicant argues the ribbons of the prior art read on “an essentially two-dimensional service”.
The claim does not differentiate the films from the prior art.  As addressed above, the prior art provides a semiconductor material which spans three dimensions and the claim does not specify or require different operation.
The applicant argues the “bubble” allows for reduced oxidation by maintaining an oxygen-prohibiting atmosphere.
Again, while the examiner sees that this could be helpful to operation, this is again not claimed or described in the specification as written or contemplated at the time of filing.
The applicant argues, on page 12, the device of the instant invention does not require active tracking allowing the device to always have a profile with low to no angle to the sun. 
This shaping is not claimed and the removal of a need for tracking is not addressed in the specification to be attributed to a specific shaping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/05/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        5/7/2021